DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 1/13/2022.  Claims 1-3 and 6-9 are pending where claims 1-3 and 6-9 were previously presented and claims 4, 5, 10, and 11 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections.  In view of the amendments, the respective 35 USC 112 rejections were withdrawn.

35 USC § 101
The applicant amended the claims to incorporate new clarifying amendments that include additional limitations that direct the invention towards a practical application that incorporates limitations that are significantly more than the previously identified abstract idea.  In view of the amendments, the respective 35 USC 101 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the claims to add clarifying details about the different storage devices as well as what the genres represent and the images associated therewith and what happens when a genre is selected by a user.  As shown from the 35 USC 103 rejections, the cited prior art references illustrate different data that can be provided together based on a topic including stitching together images.  However, the exact process illustrated for identifying images and selecting them appear different from the teachings of the prior art.  A further search was performed and a new reference was found (Wade et al, [US 2010/0245868] at paragraphs [0031] and [0032]) that taught categories for images, category selection and combining images together; however, the combination of the prior art references did not appear to fairly suggest or teach the recited claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/29/2022